Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-4, 6, 10-11, & 13-15 are rejected under 35 U.S.C. 103 as obvious over Adkisson et al. (Pub. No.: US 2014/0084420 A1) in view of Li et al. (Patent No.: US 10,431,581 B1).
Regarding Claim 1, Adkisson et al. discloses 				                        a Heterojunction Bipolar Transistor (HBT) comprising:							a semiconductor support layer (Par. 0018-0019; Figs. 1 & 19 - semiconductor support layer 10 (substrate));											at least four wall structures disposed on the support layer, wherein the wall structures are side-by-side (Par. 0039; Figs. 10 & 19 – four wall structures 77 (spacer) are shown);			a semiconductor collector-material ridge structure disposed on the support layer, wherein the ridge structure is between two adjacent wall structures of the at least four wall structures, and wherein the semiconductor collector-material ridge structure does not extend beneath any of the at least four wall structures (Par. 0019; Figs. 1 & 19, also see the annotated Fig. 19 shown below – collector 16; the enclosed rectangle-shaped area of collector 16 shown in the annotated Fig. 19 could be considered to constitute the semiconductor collector-material ridge structure);	

    PNG
    media_image1.png
    560
    785
    media_image1.png
    Greyscale
														a semiconductor base-material layer, wherein a first part of the base-material layer is disposed on a first region of the ridge structure and a second part of the base-material layer is disposed across the wall structures, wherein the base-material layer is supported by the wall structures (Par. 0020-0021 & 0043; Figs. 11, 13 & 19 – first part of the base material 22 (intrinsic base); second part of the base material 72 (extrinsic base));					a semiconductor emitter-material layer disposed on the first part of the base-material layer (Par. 0050; Fig. 19 – emitter 99);									a base contact layer disposed on the second part of the base-material layer (Par. 0020-0021 & 0043 – implied; although no direct mention of base contact layer has been made in the specification or shown in the drawing; it is implied to be present and disposed on the extrinsic base, i.e., the second part of the base material); and 							an emitter contact layer disposed on the emitter-material layer (Par. 0050; Fig. 19 – implied (not shown)). 												Adkisson et al. does not explicitly disclose                                                     	           a collector contact layer disposed on a second region of the ridge structure.					However, Li et al. at least implicitly teaches                                                     	           a collector contact layer disposed on a second region of the ridge structure (Fig. 4 – this Fig. shows collector contact is made in a region where there is no base material layer).				Adkisson et al. is silent about the location of the collector contact layer although its presence is understood. Li et al., on the other hand, clearly teaches that a collector contact layer is disposed on a second region other than the first region (first region is the region where the base material layer is deposited) in order to be able to contact the collector layer. Adkisson et al. modified by Li et al. teaches at least one possible way of establishing collector contact layer on the device of Adkisson et al. 
	Adkisson et al. discloses the claimed invention except for a Heterojunction Bipolar Transistor (HBT) comprising:	 a collector contact layer disposed on a second region of the ridge structure.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt a Heterojunction Bipolar Transistor (HBT) comprising: a collector contact layer disposed on a second region of the ridge structure, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding Claim 2, modified Adkisson et al., as applied to claim 1, discloses 		         the HBT, wherein: the base contact layer, the emitter contact layer, and the collector contact layer are unconnected (implied; also see Fig. 4 of Li et al.).
	Regarding Claim 3, modified Adkisson et al., as applied to claim 1, discloses 		         the HBT, wherein: the base contact layer, the emitter contact layer, and the collector contact layer are non-overlapping (see Fig. 4 of Li et al.).

Regarding Claim 4, modified Adkisson et al., as applied to claim 1, discloses 		         the HBT, wherein: the ridge structure and the base-material layer extend perpendicular to each other in a top view of the HBT (see Fig. 19 of Adkisson et al.).

Regarding Claim 6, modified Adkisson et al., as applied to claim 1, discloses 		         the HBT, wherein: the emitter contact layer is disposed only above the first region of the ridge structure (implied - see Fig. 19 of Adkisson et al. together with Fig. 1 of Li et al.).

Regarding Claim 10, modified Adkisson et al., as applied to claim 1, discloses        the HBT, wherein: spaces between the wall structures other than the two adjacent wall structures confining the ridge structure are filled with air or with an insulator material (see Fig. 19 of Adkisson et al.).

Regarding Claim 11, modified Adkisson et al., as applied to claim 1, discloses        the HBT, further comprising: an even number of at least four wall structures; wherein an odd number of at least one wall structure is on either side of the two adjacent wall structures confining the ridge structure (see Fig. 19 of Adkisson et al.).

Regarding Claim 13, modified Adkisson et al., as applied to claim 1, discloses        the HBT, wherein: an active transistor area is formed by the first region of the collector-material ridge structure, the first part of the base-material layer disposed on the first region of the ridge structure, and the emitter-material layer disposed on the first part of the base-material layer (implied - see Fig. 19 of Adkisson et al.).

Regarding Claim 14, modified Adkisson et al., as applied to claim 1, discloses        the HBT, wherein: the semiconductor collector-material and the semiconductor emitter-material comprise a first-conductivity-type III-V semiconductor material; and the base-material comprises a second-conductivity-type III-V semiconductor material (primary reference Adkisson et al. teaches a group IV-based HBT; the secondary reference Li et al., on the other hand, teaches, integrating a CMOS device and a group III-V based HBT on the same wafer (Li et al. – Col. 5, L 32-52; Fig. 1); the III-V HBTs are more desired than the IV HBTs in radio frequency applications as these III-V devices can operate at lower voltages than their IV counterparts and also importantly allows faster processing speed (Li et al. – Col. 1, L 22-29); hence there is a motivation to replace the materials used by Adkisson et al. (Si, SiGe etc.) with the III-V materials proposed by Li et al. especially if the devices are to be used in rf applications).

Regarding Claim 15, Adkisson et al. discloses 				                        a method for fabricating a Heterojunction Bipolar Transistor (HBT) the method comprising:	providing a semiconductor support layer (Par. 0018-0019; Figs. 1 & 19 - semiconductor support layer 10 (substrate));									forming at least four wall structures on the support layer, wherein the wall structures are side-by- side (Par. 0039; Figs. 10 & 19 – four wall structures 77 (spacer) are shown);			forming a semiconductor collector-material ridge structure on the support layer, such that the ridge structure is formed between two adjacent wall structures of the at least four wall structures and further such that the semiconductor collector-material ridge structure does not extend beneath any of the at least four wall structures (Par. 0019; Figs. 1 & 19, also see the annotated Fig. 19 shown below – collector 16; the enclosed rectangle-shaped area of collector 16 shown in the annotated Fig. 19 could be considered to constitute the semiconductor collector-material ridge structure);	

    PNG
    media_image1.png
    560
    785
    media_image1.png
    Greyscale
	
forming a semiconductor base-material layer, wherein a first part of the semiconductor base-material layer is formed on a first region of the ridge structure and a second part of the semiconductor base-material layer is formed across the wall structures, wherein the base-material layer is supported by the wall structures (Par. 0020-0021 & 0043; Figs. 11, 13 & 19 – first part of the base material 22 (intrinsic base); second part of the base material 72 (extrinsic base));	
forming a semiconductor emitter-material layer on the first part of the base-material layer (Par. 0050; Fig. 19 – emitter 99);									forming a base contact layer on the second part of the base-material layer (Par. 0020-0021 & 0043 – implied; although no direct mention of base contact layer has been made in the specification or shown in the drawing; it is implied to be present and disposed on the extrinsic base, i.e., the second part of the base material); and						forming an emitter contact layer on the emitter-material layer (Par. 0050; Fig. 19 – implied (not shown)). 	 									Adkisson et al. does not explicitly disclose					            forming a collector contact layer on a second region of the ridge structure.					However, Li et al. at least implicitly teaches                                                     	           forming a collector contact layer on a second region of the ridge structure (Fig. 4 – this Fig. shows collector contact is made in a region where there is no base material layer).				Adkisson et al. is silent about the location of the collector contact layer although its presence is understood. Li et al., on the other hand, clearly teaches that a collector contact layer is disposed on a second region other than the first region (first region is the region where the base material layer is deposited) in order to be able to contact the collector layer. Adkisson et al. modified by Li et al. teaches at least one possible way of establishing collector contact layer on the device of Adkisson et al. 
	Adkisson et al. discloses the claimed invention except for forming a collector contact layer on a second region of the ridge structure. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt a method for fabricating a Heterojunction Bipolar Transistor (HBT) the method comprising: forming a collector contact layer on a second region of the ridge structure, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).


Claims 5, 7, & 9 are rejected under 35 U.S.C. 103 as obvious over Adkisson et al. (Pub. No.: US 2014/0084420 A1) and Li et al. (Patent No.: US 10,431,581 B1), as applied to claims 1 & 6, further in view of Selle et al. (Patent No.: US 4889821 A).

Regarding Claim 5, modified Adkisson et al., as applied to claim 1, does not explicitly disclose 		         									the HBT, wherein: the base contact layer and at least one of the collector contact layer or the emitter contact layer extend perpendicular to each other in a top view of the HBT.			However, Selle et al. at least implicitly teaches                                                     	           the HBT, wherein: the base contact layer and at least one of the collector contact layer or the emitter contact layer extend perpendicular to each other in a top view of the HBT (abstract, Figs. 1a-1b – this prior art teaches that at least in one embodiment the base contact layer (70) extend perpendicular to the collector contact layer (90)).								It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Selle et al. to adapt the HBT, wherein: the base contact layer and at least one of the collector contact layer or the emitter contact layer of Adkisson et al. extend perpendicular to each other in a top view of the HBT in order to fabricate a high-performing device with minimal parasitic capacitance.
					
Regarding Claim 7, modified Adkisson et al., as applied to claim 6, does not explicitly disclose 		         									the HBT, further comprising: two separate collector material contact layers disposed on the ridge structure; wherein at least one of: (i) each collector material contact layer extends along the ridge structure; or (ii) the emitter contact layer is between the two separate collector material contact layers in a top view of the HBT.							However, Selle et al. at least implicitly teaches                                                     	           the HBT, further comprising: two separate collector material contact layers disposed; wherein (ii) the emitter contact layer is between the two separate collector material contact layers in a top view of the HBT (abstract, Figs. 1a-1b).								So, Selle et al. teaches that there could be two separate collector material contact layers disposed on a HBT structure. It also teaches that the emitter contact layer could be between the two separate collector material contact layers in a top view of the HBT. However, there are still some structural differences between the teachings of Selle et al. and the instant claim such as Selle et al. is silent regarding the two separate collector material contact layers being disposed on the ridge structure.  

Adkisson et al. discloses the claimed invention except for the HBT, further comprising: two separate collector material contact layers disposed on the ridge structure; wherein at least one of: (i) each collector material contact layer extends along the ridge structure; or (ii) the emitter contact layer is between the two separate collector material contact layers in a top view of the HBT. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the HBT, further comprising: two separate collector material contact layers disposed on the ridge structure; wherein at least one of: (i) each collector material contact layer extends along the ridge structure; or (ii) the emitter contact layer is between the two separate collector material contact layers in a top view of the HBT, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding Claim 9, modified Adkisson et al., as applied to claim 1, does not explicitly disclose 		         									the HBT, further comprising: two separate base material contact layers disposed on the base-material layer; wherein at least one of: (i) each base material contact layer extends along the base- material layer; or (ii) the emitter contact layer is at least partly between the two separate base material contact layers in a top view of the HBT.							However, Selle et al. at least implicitly teaches                                                     	           the HBT, further comprising: two-pronged base material contact layers disposed on the base-material layer; wherein the emitter contact layer is at least partly between the two-pronged base material contact layers in a top view of the HBT (abstract, Figs. 1a-1b).					So, Selle et al. teaches some of the features recited by the instant claim. However, there are still some differences between the teachings of the prior arts and the instant claim, such as the prior art does not teach two separate base material contact layers disposed on the base-material layer.												Adkisson et al. discloses the claimed invention except for the HBT, further comprising: two separate base material contact layers disposed on the base-material layer; wherein at least one of: (i) each base material contact layer extends along the base- material layer; or (ii) the emitter contact layer is at least partly between the two separate base material contact layers in a top view of the HBT. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the HBT, further comprising: two separate base material contact layers disposed on the base-material layer; wherein at least one of: (i) each base material contact layer extends along the base- material layer; or (ii) the emitter contact layer is at least partly between the two separate base material contact layers in a top view of the HBT, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). Also, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Newin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969).


Claims 8 & 12 are rejected under 35 U.S.C. 103 as obvious over Adkisson et al. (Pub. No.: US 2014/0084420 A1) and Li et al. (Patent No.: US 10,431,581 B1), as applied to claim 1.
 
Regarding Claim 8, modified Adkisson et al., as applied to claim 1, at least implicitly teaches 	             	         									the HBT, wherein: the emitter contact layer is disposed above the first region of the ridge structure (implied - see Fig. 19 of Adkisson et al. together with Fig. 1 of Li et al.).				However, modified Adkisson et al. does not explicitly disclose 			           the HBT, wherein: the emitter contact layer additionally extends along the ridge structure.	 	Adkisson et al. discloses the claimed invention except for the HBT, wherein: the emitter contact layer additionally extends along the ridge structure. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the HBT, wherein: the emitter contact layer additionally extends along the ridge structure, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding Claim 12, modified Adkisson et al., as applied to claim 1, does not explicitly disclose 		         									the HBT, wherein: the at least four wall structures are arranged at a regular interval.		Adkisson et al. discloses the four wall structures but is silent regarding the distance between the neighboring walls. However, it seems that the device of Adkisson et al. would work equally well even if the at least four wall structures are arranged at a regular interval or have different intervals.										Adkisson et al. discloses the claimed invention except for the HBT, wherein: the at least four wall structures are arranged at a regular interval. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the HBT, wherein: the at least four wall structures are arranged at a regular interval., since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 1010 USPQ 284 (CCPA 1954).


Claims 17-18 are rejected under 35 U.S.C. 103 as obvious over Adkisson et al. (Pub. No.: US 2014/0084420 A1) and Li et al. (Patent No.: US 10,431,581 B1), as applied to claims 15 & 1, further in view of Li et al. (Pub. No.: US 2005/0023643 A1).

Regarding Claim 17, modified Adkisson et al., as applied to claim 15, does not explicitly disclose 		         									the method, wherein forming the base contact layer, the emitter contact layer, and the collector contact layer comprises forming the base contact layer, the emitter contact layer, and the collector contact layer such that the base contact layer is not disposed between the emitter contact layer and the collector contact layer.
However, Li et al. at least implicitly teaches                                                     	           the method, wherein forming the base contact layer, the emitter contact layer, and the collector contact layer comprises forming the base contact layer, the emitter contact layer, and the collector contact layer such that the base contact layer is not disposed between the emitter contact layer and the collector contact layer (Par. 0018-0020, Figs. 3a-3b – base contact layer 118, emitter contact layer 116 and the collector contact layer 114).						It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Li et al. to adapt the method, wherein forming the base contact layer, the emitter contact layer, and the collector contact layer of Adkisson et al. comprises forming the base contact layer, the emitter contact layer, and the collector contact layer such that the base contact layer is not disposed between the emitter contact layer and the collector contact layer in order to fabricate a high-performing device with minimal parasitic capacitance.


Regarding Claim 18, modified Adkisson et al., as applied to claim 1, does not explicitly disclose 		         									the HBT, wherein the base contact layer is not disposed between the emitter contact layer and the collector contact layer.
However, Li et al. at least implicitly teaches                                                     	           the HBT, wherein the base contact layer is not disposed between the emitter contact layer and the collector contact layer (Par. 0018-0020, Figs. 3a-3b – base contact layer 118, emitter contact layer 116 and the collector contact layer 114).								It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Li et al. to adapt the HBT, wherein the base contact layer of Adkisson et al. is not disposed between the emitter contact layer and the collector contact layer in order to fabricate a high-performing device with minimal parasitic capacitance.


Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicants’ arguments filed on 11/17/2022 have been fully considered but they are not found to be persuasive. Please see the rejections above. 



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

11/23/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812